UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 12, 2012 USEC Inc. (Exact name of registrant as specified in its charter) Delaware 1-14287 52-2107911 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2 Democracy Center 6903 Rockledge Drive Bethesda, MD 20817 (301) 564-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Research, Development and Demonstration Program USEC Inc. (“USEC” or the “Company”) is working to deploy the American Centrifuge technology, a uranium enrichment gas centrifuge technology, in the American Centrifuge Plant in Piketon, Ohio (the “American Centrifuge Plant”).The U.S. Department of Energy (“DOE”) and USEC have been in discussions regarding a cost-share research, development and demonstration (“RD&D”) program for the project to enhance the technical and financial readiness of the centrifuge technology for commercialization.The proposed RD&D program scope is to construct and operate at least one complete demonstration cascade of 120 commercial centrifuge machines and key systems.USEC has begun building machines and parts for the demonstration cascade and has been working with DOE and Congress to secure DOE funding for the RD&D program. Cooperative Agreement between USEC, American Centrifuge Demonstration and DOE On June 12, 2012, USEC and its newly created subsidiary American Centrifuge Demonstration, LLC (“ACD”) entered into a Cooperative Agreement (the “Cooperative Agreement”) with DOE to provide funding for the RD&D program (also referred to as the American Centrifuge Cascade Demonstration Test Program).ACD was formed by USEC to carry out the RD&D program but does not yet have any material assets or operations.The Cooperative Agreement provides for 80% DOE and 20% USEC cost sharing for work performed during the period June 1, 2012 through December 31, 2013 (the “RD&D Period”) with a total estimated cost of $350 million. DOE’s total contribution would be up to $280 million (the “Government Cost Share”) and USEC’s contribution would be up to $70 million (the “USEC Cost Share”).The Cooperative Agreement will be incrementally funded and DOE funding is limited to $87.7 million until DOE provides authorization for additional funding.However, until certain initial conditions are met, as described below, DOE funding is limited to $26.4 million through July 31, 2012 (the “Initial Funding”). Under the Cooperative Agreement, DOE will accept title to quantities of depleted uranium tails that will enable USEC to release encumbered funds for approximately 80% of the allowable costs of the RD&D program equivalent to $87.7 million through November 30, 2012.Depleted uranium is generated as a result of operation of the Company’s gaseous diffusion plant in Paducah, Kentucky. Under USEC’s license with the Nuclear Regulatory Commission, USEC must guarantee the disposition of this depleted uranium with financial assurance.USEC will remain responsible, at its expense, for the storage of the transferred depleted uranium until DOE takes custody and possession of the material.
